       Case 1:18-cv-07690-PGG-SLC Document 73 Filed 03/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AUGUSTO TORRE S and JOSE GARCIA,

                           Plaintiffs,                             ORDER

             - against -                                      18 Civ. 7690 (PGG)

2305 SECOND CORP. et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on August 23, 2018, and alleges that Defendants

violated the Fair Labor Standards Act and the New York Labor Law. (Dkt. No. 1)

               On February 22, 2019, Plaintiffs' counsel moved to withdraw, citing "Plaintiffs'

unresponsiveness and inability to cooperate." (Dkt. No. 37) On February 27, 2019, Magistrate

Judge Pitman issued an order directing Plaintiffs' counsel to submit in camera a letter detailing

the basis for their motion to withdraw. (Dkt. No. 39) On March 27, 2019, Judge Pitman granted

Plaintiffs counsel's motion to withdraw as to Plaintiff Garcia, but denied the motion as moot as

to Plaintiff Torres, because counsel no longer sought to withdraw as to him. (Dkt. No. 46)

               On April 8, 2019, Judge Pitman held an initial pretrial conference. Garcia did not

appear at that conference. (Apr. 8, 2019 Tr. (Dkt. No. 48) at 3: 12)

               On August 16, 2019, Plaintiffs counsel filed another motion to withdraw as to

Torres, again citing a "pattern of unresponsiveness and inability to cooperate." (Dkt. No. 52)

On August 20, 2019, Judge Pitman granted the motion to withdraw. (Dkt. No. 54)

               On September 4, 2019, Defendants requested that the case be dismissed or stayed,

given Plaintiffs' counsel's withdrawal and Plaintiffs' failure to prosecute. (Dkt. No. 56) On
       Case 1:18-cv-07690-PGG-SLC Document 73 Filed 03/10/20 Page 2 of 5



September 16, 2019, Judge Pitman denied the motion without prejudice to renewal in 45 days if

Plaintiffs did not respond. (Dkt. No. 57) On October 2, 2019, Torres- now proceeding prose-

and Defendants filed a stipulation of dismissal with respect to Torres's claims. This Court so-

ordered the stipulation of dismissal on December 23, 2019. (Dkt. Nos. 58, 72)

                 On October 2, 2019, this case was re-assigned to Magistrate Judge Cave, who

held a status conference on November 7, 2019, at which Garcia- now proceeding prose - failed

to appear. (Dkt. No. 62). That same day, Judge Cave directed Garcia to explain his failure to

appear by November 21, 2019. (Id.) Garcia did not respond to Judge Cave's order.

Accordingly, on November 22, 2019, Judge Cave issued an order directing Garcia to show cause,

by December 6, 2019, why his claims should not be dismissed pursuant to Federal Rule of Civil

Procedure 4l(b) for failure to prosecute. (Dkt. No. 65) Garcia did not respond to the order to

show cause. Accordingly, on December 11, 2019, Judge Cave issued an order directing

Defendants to move to dismiss the action. (Dkt. No. 67) Defendants moved to dismiss for

failure to prosecute on December 20, 2019. (Dkt. No. 68)

                 Federal Rule of Civil Procedure 41 provides that an action may be involuntarily

dismissed "[i]fthe plaintiff fails to prosecute or to comply with [the Federal Rules] or a court

order." Fed. R. Civ. P. 4l(b). "A district court considering a Rule 4l(b) dismissal must weigh

five factors":

        "(l) the duration of the plaintiff's failure to comply with the court order, (2)
        whether plaintiff was on notice that failure to comply would result in dismissal,
        (3) whether the defendants are likely to be prejudiced by further delay in the
        proceedings, ( 4) a balancing of the court's interest in managing its docket with the
        plaintiff's interest in receiving a fair chance to be heard, and (5) whether the judge
        has adequately considered a sanction less drastic than dismissal."




                                                  2
       Case 1:18-cv-07690-PGG-SLC Document 73 Filed 03/10/20 Page 3 of 5



Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (quoting Lucas v. Miles, 84 F.3d 532,

535 (2d Cir. 1996)). "No single factor is generally dispositive." Id. ( citing Nita v. Connecticut

Dep't of Envtl. Prot., 16 F.3d 482,485 (2d Cir. 1994)).

               Here, these factors weigh in favor of dismissal. "The first factor to be examined

breaks down into two parts: (1) whether the failures to prosecute were those of the plaintiff, and

(2) whether these failures were of significant duration." U.S. ex rel. Drake v. Norden Sys., Inc.,

375 F.3d 248,255 (2d Cir. 2004) (citing Martens v. Thomann, 273 F.3d 159, 180 (2d Cir.

2001 )). Plaintiff Garcia has repeatedly failed to comply with court orders and to attend court

conferences. He was also uncooperative with counsel, resulting in their withdrawal. (Dkt. Nos.

37, 46, 52, 54) His conduct has resulted in significant delay in this case. See Laney v. Ramirez,

No. 10 Civ. 9063 (JGK), 2011 WL 6594491, at I (S.D.N.Y. Dec. 22, 2011) (citing Baker v.

Smart wood, 9:00 Civ. 1189 (GTS) (GJD), 2008 WL 5423436, at *1 (N.D.N.Y. Dec. 30, 2008)

([D]urations of time as brief as four months have been held to be sufficient to weigh in favor of

dismissal.") (collecting cases)); Bridgeforth v. Thayer, No. 12 Civ. 519 (GTS) (RFT), 2012 WL

2909693, at 1-2 (N.D.N.Y. July 16, 2012) (dismissing complaint for failure to comply with

court order and for failure to prosecute where plaintiff failed to notify court of new address

within two months of his release from custody).

               Under the second factor, "[t]he question ... is whether [Garcia] received notice

'that further delays would result in dismissal."' U.S. ex rel. Drake, 375 F.3d at 255 (quoting

Martens, 273 F.3d at 180). Judge Cave's November 7, 2019, November 22, 2019, and December

11, 2019 orders warned Garcia that his case would likely be dismissed if he did not respond to

Defendants' discovery requests or provide a date for his deposition. (Dkt. Nos. 62, 65, 67)

Moreover, on November 25, 2019, Judge Cave instructed the Clerk of Court to mail the




                                                  3
       Case 1:18-cv-07690-PGG-SLC Document 73 Filed 03/10/20 Page 4 of 5



November 22, 2019 and December 11, 2019 orders to an additional address for Garcia, given

that mail sent to the address he had provided to the court had been returned as undeliverable.

(Dkt. No. 66)

                The next factor- whether Defendants are "likely to be prejudiced by further

delay"- also weighs in favor of dismissal. "Defendants should not be forced to bear the expense

of defending a lawsuit when the plaintiff has shown little or no interest in pursuing that lawsuit."

Antonios A. Alevizopoulos & Associates, Inc. v. Comcast Int'l Holdings, Inc., No. 99 Civ. 9311

(SAS), 2000 WL 1677984, at *3 (S.D.N.Y. Nov. 8, 2000); see also Peart v. City of New York,

992 F.2d 458, 462 (2d Cir. 1993) ("[P]rejudice resulting from unreasonable delay may be

presumed as a matter of law." (citing Lyell Theatre Corp. v. Loews Corp .. 682 F.2d 37, 43 (2d

Cir. 1982))). Moreover, "[b]ecause dismissal here is without prejudice, the plaintiff will not be

prejudiced by dismissal, and his right to a fair chance to be heard will be protected." Laney,

2011 WL6594491,at*l.

                Finally, the Court finds that lesser sanctions would be ineffective. Plaintiff Garcia

has not responded in any way to the Court's November 7, 2019, November 22, 2019, and

December 11, 2019 orders. "The Court has no reason to suspect that Plaintiff would be

responsive if lesser sanctions or court orders were imposed. Given that Plaintiff has ... failed to

respond to orders of this Court, lesser sanctions would be useless." Ctr. for Monitoring Impact

of Peace, Inc. v. Ctr. for Monitoring Impact of Peace, R.A., No. 06 CIV 2390 LAP, 2010 WL

3958823, at *3 (S.D.N.Y. Sept. 24, 2010) (citing Feurtado v. City ofNew York, 225 F.R.D. 474,

480 (S.D.N.Y. 2004) ("[R]epeated violation of orders of this Court leads to the inexorable

conclusion that no sanction short of dismissal would effectively address [plaintiffs] conduct."));

Smith v. Human Res. Admin., No. 91 Civ. 2295, 2000 WL 307367, at *3 (S.D.N.Y. Mar. 24,




                                                  4
       Case 1:18-cv-07690-PGG-SLC Document 73 Filed 03/10/20 Page 5 of 5



2000) ("[L ]esser sanctions are not appropriate ... [as] [ c ]ourt orders and direction have not

prompted plaintiff to move h[is] case forward.")). This factor therefore weighs in favor of

dismissal.

                Viewing the record as a whole, and having considered each of the relevant

factors, the Court concludes that dismissal for failure to prosecute is an appropriate sanction at

this time.

                                          CONCLUSION

                For the reasons stated above, Plaintiff Garcia's claims are dismissed without

prejudice. The Clerk of the Court is directed to close this case and mail a copy of this Order by

certified mail to prose Plaintiff Jose Garcia at the following two addresses: c/o Center for Urban

Community Services, 198 E. 121 St., 5th Fl., New York, NY 10035 and 307 E. 119 St., New

York, NY 10035.

Dated: New York, New York
       March ], 2020

                                                        SO ORDERED.



                                                       Paul G. Gardephe
                                                       United States District Judge




                                                   5
